UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6658


ABDUL-HASIB AL-MUSAWWIR,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Director, Virginia Dept. of Corrections,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:19-cv-00006-RGD-RJK)


Submitted: July 16, 2019                                          Decided: July 19, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Abdul-Hasib Al-Musawwir, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Abdul-Hasib Al-Musawwir appeals the district court’s order accepting the

recommendation of the magistrate judge and determining that his 28 U.S.C. § 2254

(2012) petition was an unauthorized, successive petition and dismissing the petition

without prejudice for lack of jurisdiction. We have reviewed the record and find no

reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for

the reasons stated by the district court. Al-Musawwir v. Clarke, No. 2:19-cv-00006-

RGD-RJK (E.D. Va. filed Apr. 11, 2019; entered Apr. 12, 2019).             We deny as

unnecessary a certificate of appealability. See Harbison v. Bell, 556 U.S. 180, 183

(2009). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2